Citation Nr: 1703073	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  15-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for fibromyalgia.

2.  Entitlement to a rating higher than 10 percent for left knee tendonitis with arthritis.

3.  Entitlement to a rating higher than 20 percent for a low back strain.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1971 to May 1981 and June 1986 to August 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran requested a hearing before the Board but withdrew her request in December 2015.  See December 2015 statement.

The Board remanded the claims in February 2016 and a Supplemental SOC was issued in November 2016.  The claims have been returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for a low back strain, entitlement to an increased rating for left knee tendonitis with arthritis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's fibromyalgia is manifested by constant widespread musculoskeletal pain, fatigue, and tender points.





CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent, to include an extraschedular rating, for fibromyalgia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 
	
VA's duty to notify was satisfied by a letter dated in May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.  In February 2016, the Board remanded the claim to provide the Veteran with updated examinations concerning her claims for increased ratings.  New examinations were provided in October 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, Social Security Administration, and service treatment records; the Veteran's statements; and reports of VA examinations.  The reports of the VA examinations included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran.  The examinations also include sufficient clinical and diagnostic findings for purposes of determining the nature and severity of the Veteran's fibromyalgia.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

III.  Increased Rating 

Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Veteran is currently assigned a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5025 for fibromyalgia.  Fibromyalgia refers to widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel syndrome, depression, anxiety, or Raynaud's like symptoms.  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

Factual Background

A VA examination regarding the Veteran's fibromyalgia was provided in November 2009.  The RO issued a rating decision in March 2010 based on that examination.  The Veteran did not file a timely Notice of Disagreement (NOD) within one year of the rating decision; but, in February 2010, prior to the promulgation of the March 2010 rating decision, the Veteran submitted treatment records and a rating decision was issued based on that evidence in July 2010.  

The Board carefully considered whether the submission of evidence prevented the earlier rating decision from becoming final.  See 38 C.F.R. § 3.156 (b) (new and material evidence received within the one year period prior to the decision becoming final or received prior to the appellate decision if a timely appeal has been filed is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period); Beraud v. McDonald, 766 F.3d 1402, 1406 -07 (Fed. Cir. 2014) (holding that a claim remains pending where VA failed to fulfill a statutory duty to determine the character of newly submitted evidence and declining to presume that VA considered records of which it had notice, but never obtained); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011) (noting that 3.156(b) requires VA to determine whether subsequently submitted evidence constituted new and material evidence relating to an earlier claim).  The present case is distinguishable from Beraud and Bond as in this case, the November 2009 VA examination and the February 2010 submission were explicitly considered by the March 2010 and July 2010 rating decisions, respectively.  See March 2010 and July 2010 evidence lists.  In Beraud, after a December 1985 rating decision, a letter was received noting the location of pertinent evidence and the RO did not respond to the letter, consider that letter as a NOD, or consider whether the letter triggered the provisions of 38 C.F.R. § 3.156 (b).  See Beraud, 766 F.3d at 1403.  In Bond, the RO treated the new evidence submitted within one year of the rating decision as a new claim and did not address whether 38 C.F.R. § 3.156 (b) applied.  See also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011)(noting that the Board had not discussed the application of 38 C.F.R. § 3.156 (b) in the decision but rather focused on whether the statement received in the one year time period was a valid Notice of Disagreement).  Essentially, in all of the cases, the failure to consider the provision of 38 C.F.R. § 3.156 (b) resulted in the evidence in question not being considered in connection with the previously filed claim.  In this case, however, although the RO never explicitly discussed whether 38 C.F.R. § 3.156 (b) applied, the evidence was explicitly considered in the March 2010 and July 2010 rating decisions.  The Veteran did not file a Notice of Disagreement with either of the rating decisions.  

The Veteran filed a new claim for an increased rating for fibromyalgia in April 2011.  

The Board notes that the Veteran's Social Security Administration records indicate that she has been found to be disabled since February 2009.  The March 2010 decision was based on her impairments caused by breast cancer, congestive heart failure with pulmonary embolism, and neuropathy secondary to chemotherapy.  

In a May 2011 statement, the Veteran described the onset of her fibromyalgia.  She reported that, since 1992 she had been dealing with her pain.  She stated that, on bad days she swallowed a lot and slept.  She also reported that she tried to ignore the pain because she was afraid she would become addicted to the medication.  She also reported that some medications caused her to feel depressed and scared. 

A VA examination was provided in June 2011.  The examiner noted that the Veteran reported generalized body pain in her arms, neck, hips, and legs.  She reported that she was diagnosed with fibromyalgia in 1994.  The Veteran reported having unexplained fatigue, sleep disturbance, anxiety, depression, and paresthesia.  She stated that she did not experience headaches, stiffness, Raynaud's-like symptoms, joint pain, musculoskeletal pain, musculoskeletal weakness, and gastrointestinal disturbances.  She reported that the symptoms occurred constantly and that they were exacerbated by the environmental stress of a drastic change in temperature, extreme cold and extreme heat.  She reported that the symptoms were alleviated by rest and medication.  She indicated that she had been treated with Lyrica since 2010 and that she had a favorable response to the treatment.  She stated that all of the symptoms were responsive to therapy or treatment.  She also indicated that continuous treatment was not needed to control the condition and that there were no side effects to treatment.  The Veteran denied ever being hospitalized or having any surgery for her condition.  She indicated that she did not experience any overall functional impairment from the condition, and in the year preceding the examination, she denied missing any time from work due to the fibromyalgia.  

In describing her functional abilities, the Veteran reported that she was able to brush her teeth, take a shower, vacuum, drive, cook, climb stairs, dress herself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  The Veteran was unemployed and her last date of employment was in February 2009.  

On examination, the Veteran's posture was normal and she walked with a normal gait.  Her walking was steady.  There were no tender points found on examination.  Her neurologic examination was normal in all extremities.  She had normal motor function, normal sensation to pinprick, and her reflex examinations were all normal.  The examiner noted that the Veteran's condition was active and that the subjective factors were generalized body ache, fatigue, and no energy.  The objective factors were tenderness on the back area.  The examiner noted that the Veteran's fibromyalgia was in remission because the Veteran was asymptomatic at the time of examination.  The Veteran indicated she had lost some period of work over the preceding 12 month period.  

The Veteran submitted a statement in July 2012 indicating that she had lost her health, her ability to provide for herself, and the ability to remember daily routine activities.  She reported that she was unemployable.  In a March 2012 statement, the Veteran reported that she had not worked since 2009 and that her medical conditions prevented her from ever working again.  The Veteran submitted a statement in September 2014 indicating that she is unemployable.  

A June 2009 statement by the Office of Personnel Management was provided in February 2015 that indicated the Veteran was disabled for her position as an Investigative Assistant due to cancer.  

In her January 2015 VA Form 9, the Veteran reported that her fibromyalgia was very painful all of the time and that the medication had not reduced the pain.  She reported that the medication tells the brain a different message and that the pain increased with weather conditions, general housework, sitting, or standing too long.  She stated that there were not many activities that she could do without rest and medication to release stiffness and pain.  She also indicated that her fibromyalgia pain had increased due to her cancer and surgery with the removal of skin, muscle, and tissue.  

During a July 2016 social and industrial examination, the Veteran reported that her fibromyalgia caused immobility at times.  She reported taking pain medications to sleep.  She indicated that she took pain medication about twice a week and that her pain was moderate the other days of the week.  

A VA examination was provided in October 2016.  The examiner reviewed the claims file and conducted an in-person examination.  The examiner noted that the Veteran reported her condition began in 1978.  She reported that she began to have body aches and that she was diagnosed with fibromyalgia in 1978 in Germany.  The Veteran reported that continuous medication was required to control her symptoms but that she was not presently undergoing treatment for the condition.  The Veteran reported that the Veteran's fibromyalgia symptoms were refractory to therapy, and she described that the pain never goes away.  The Veteran reported widespread musculoskeletal pain.  She denied stiffness, muscle weakness, fatigue, sleep disturbances, paresthesias, headache, depression, anxiety, irritable bowel symptoms, and Raynaud's-like symptoms.  The examiner characterized the symptoms as episodic with exacerbations.  The examiner noted that the Veteran had tender points located at her second rib, trapezius muscle, supraspinatus muscle, and gluteal area.  In all areas, the trigger points were present bilaterally.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  There were no scars.  There were no significant diagnostic test findings or results.  The examiner noted that the Veteran's fibromyalgia did not impact her ability to work.  

Analysis

Given the above-described evidence, the medical evidence, combined with the Veteran's subjective reports of her symptoms, warrant the maximum 40 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5025, but no higher.  The evidence shows that the Veteran had fibromyalgia with widespread musculoskeletal pain and tender points with associated fatigue and stiffness, constantly or nearly so for the entire appeal period.  

The Board has also considered the Veteran's statements regarding the severity of her fibromyalgia.  The Veteran contends that her fibromyalgia is far more disabling than the rating she was assigned.  The Board, however, notes that the Veteran's symptoms, even at her most recent examination were not more severe than those accounted for in the 40 percent rating under Diagnostic Code 5025.  Ultimately, the opinions and observations of the Veteran do not meet the burden for a higher rating with respect to the severity of her service-connected fibromyalgia.  The evidence shows that symptomatology associated with the Veteran's fibromyalgia most nearly approximates the schedular criteria associated with the 40 percent rating throughout the appeal period.  She has reported constant symptoms, which are described by the 40 percent rating under Diagnostic Code 5025.  The Veteran is in receipt of the maximum rating for fibromyalgia which is recognition that the Veteran's symptoms are severe.  

Extraschedular Considerations

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's fibromyalgia is inadequate.  A comparison between the level of severity and primary symptomatology of the Veteran's fibromyalgia disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  While the Veteran complained in May 2011 that her symptoms caused her to "swallow a lot," no formal chronic swallowing disorder attributable to her fibromyalgia has been clinically diagnosed.  While the Veteran complained in July 2012 that she had "lost" her ability to remember daily routine activities, no formal chronic memory disorder attributable to her fibromyalgia has been clinically diagnosed.  While the Veteran complained in January 2015 that her symptoms had increased due to her cancer and surgery, service connection is not in effect for cancer.  Crucially, as noted above, the Rating Schedule recognizes different degrees of severity of fibromyalgia.  The Veteran's current rating is in recognition that she suffers from severe fibromyalgia.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her fibromyalgia.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board recognizes that the Veteran is unemployed.  However, multiple pieces of evidence from various sources have noted that the Veteran's unemployability is related to her other, nonservice-connected disabilities and not to her fibromyalgia.  The October 2016 examiner explicitly noted that the Veteran's fibromyalgia symptoms would not interfere with her ability to work.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. Reasonable doubt has been resolved in favor of the Veteran when possible.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 40 percent, to include on an extraschedular basis, for fibromyalgia is denied.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's claims.


Left knee tendonitis with arthritis

The Veteran was last provided a VA examination in conjunction with her service-connected left knee tendonitis with arthritis in October 2016 which is recent and contemporaneous in time.  Nonetheless, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the prior VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

Low back strain

Similarly, the Board finds that a remand is required with regard to the Veteran's claim of entitlement to an increased rating for a low back strain.  The Veteran was provided a VA examination of her thoracolumbar spine in October 2016, but the only range of motion joint testing was not performed on both active and passive motion, in weight-bearing and nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

TDIU 

The issue of entitlement to a TDIU is inextricably intertwined with the claim discussed above.  As the case is being remanded for new VA examinations, the findings contained therein will be relevant as to the functional impact the Veteran's disabilities have on her ability to perform the mental and physical acts required of sedentary and physical work.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a new examination to evaluate the severity of the service connected left knee tendonitis with arthritis.  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests must be accomplished and all clinical findings must be reported in detail. 

The examiner must describe to what extent, if any, the Veteran has any left knee pathology or reduced function in the left knee, including any associated gait impairment or ligamentous instability.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected left knee disability.  If so, each of those limitations should be set forth in detail.

The examiner must state whether or not the appellant has any recurrent subluxation or lateral instability of the left knee.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate, or severe.

The examiner must test the range of motion of the Veteran's left knee.  In order to comply with the Courts recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  Schedule a new examination to evaluate the severity of the service connected low back strain.  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated studies, including x-rays should be performed.

In order to comply with the Courts recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the low back strain results in incapacitating episodes, and indicate the total duration of any episodes. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Re-adjudicate the issues of entitlement to increased ratings and entitlement to TDIU.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


